[Cite as Carpenter v. Carpenter, 2012-Ohio-4567.]
                               STATE OF OHIO, NOBLE COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


ANGELA SUE CARPENTER,                               )
                                                    )   CASE NOS. 11 NO 387
        PLAINTIFF-APPELLEE,                         )             11 NO 388
                                                    )
        - VS -                                      )         OPINION
                                                    )
DARWIN K. CARPENTER,                                )
                                                    )
        DEFENDANT-APPELLANT.                        )


CHARACTER OF PROCEEDINGS:                               Civil Appeal from Common Pleas
                                                        Court, Domestic Relations Division,
                                                        Case No. 204-0154.


JUDGMENT:                                               Affirmed.


APPEARANCES:
For Plaintiff-Appellee:                                 Attorney Charles Postlewaite
                                                        3040 Riverside Drive, Suite 122
                                                        Columbus, OH 43221

For Defendant-Appellant:                                Attorney William Burton
                                                        119 Maple Street
                                                        Marietta, OH 45750




JUDGES:
Hon. Mary DeGenaro
Hon. Cheryl L. Waite
Hon. Gene Donofrio


                                                        Dated: September 27, 2012
[Cite as Carpenter v. Carpenter, 2012-Ohio-4567.]
DeGenaro, J.
         {¶1}   Defendant-Appellant, Darwin K. Carpenter appeals the September 13, 2011
and September 22, 2011 judgments of the Noble County Court of Common Pleas, the
first of which modified Darwin's child support obligation to $1,294.60 per month, plus
processing fee, effective May 29, 2011, to his ex-wife Angela Carpenter, due to
emancipation of their son, Dalton. The second judgment entry adopted the findings and
recommendations of the Noble County Child Support Enforcement Agency (CSEA) to
further modify Darwin's child support obligation to $1,094.01 per month, plus processing
fee, effective September 1, 2011.
         {¶2}   On appeal, Darwin contends that the trial court erred by designating
Dalton's date of emancipation as the day he graduated from high school, instead of a
date several months earlier, when he turned eighteen years old. He also claims the court
used an erroneous income figure when calculating the modifications.
         {¶3}   Darwin's arguments are meritless. A child's emancipation date for child
support purposes is either when the child turns 18 or graduates from high school,
whichever event occurs last.             Further, the trial court utilized the correct income
information for Darwin when making the child support modifications. Accordingly, the
judgment of the trial court is affirmed.
                                  Facts and Procedural History
         {¶4}   This is the third time this case has been to this court on appeal. Angela and
Darwin married in 1987 and four children were born as issue of the marriage. In
December 2004, Angela filed a divorce complaint in the Noble County Court of Common
Pleas, and a divorce decree was issued on August 17, 2007. Among other things, Darwin
was designated the residential parent of Dalton, and Angela the residential parent of
Dylan, Dallas and Kyla. Darwin was ordered to pay $1,094.17 per month plus processing
fee in child support to Angela. This is the same amount of monthly support that Darwin
had been paying during the pendency of the proceedings, beginning on January 15,
2005. Notably, the amount of support was not disputed in the trial court nor litigated at
trial.
         {¶5}   Darwin filed an appeal raising several challenges to the divorce decree, not
                                                                                         -2-


including child support issues, with this court affirming the trial court on all issues except
for the allocation of the dependency exemptions for federal income tax purposes.
Carpenter v. Carpenter, 7th Dist. No. 07NO344, 2009-Ohio-1199 (Carpenter I).
       {¶6}   While Carpenter I was pending before this court, on January 8, 2008,
Darwin filed a request for an administrative child support modification with the Noble
County Child Support Enforcement Agency. CSEA issued an administrative adjustment
recommendation on February 27, 2008 increasing Darwin's monthly child support
obligation from $1,094.17 to $1,410.37. On March 3, 2008, Darwin timely objected to
CSEA's recommendation and requested a court hearing, which operated as a stay of the
adjusted child support obligation, and thus Darwin continued to pay support pursuant to
the divorce decree.
       {¶7}   In the meantime, on April 22, 2008, well before the hearing on the February
2008 administrative adjustment recommendation took place, CSEA issued a separate
notice of termination of support because one of the children had become emancipated.
This notice stated that child support for Kyla Carpenter should terminate effective May 24,
2008 because she turned 18 on March 23, 2008 and graduated from high school on May
24, 2008. Darwin's total support obligation was reduced by one third, pursuant to R.C.
3119.89(B). In making this reduction, CSEA used the monthly support amount from the
divorce decree, reducing Darwin's monthly support obligation to $729.46. Neither party
objected to that order and the trial court ultimately approved the termination in a May 21,
2008 judgment entry.
       {¶8}   The hearing on Darwin's objection to the February 2008 CSEA
recommended adjustment was not heard by the trial court until November 10, 2009. Both
parties testified and presented exhibits relating to their finances. Both parties agreed that
CSEA erroneously credited Darwin with over $20,000.00 in self-employment income,
where there was no such evidence in the record. Also at issue was whether Darwin's
losses from his farming operation should be deducted from his gross income, and
whether Darwin should be allowed to claim certain alleged child care and health
insurance expenses. On November 24, 2009, the trial court issued a judgment entry
                                                                                         -3-


which made two separate child support modifications: one effective March 16, 2009, and
the other effective June 1, 2009.
       {¶9}   Darwin appealed to this court, asserting that the trial court erred by (1)
determining that Kyla emancipated on June 1, 2009; (2) not reducing Darwin's gross
income by the amount of losses he sustained from his beef cattle operation; (3) by not
crediting Darwin with certain child care expenses when making the support calculation;
and (4) by failing to make the child support award retroactive to the date he filed his
motion to modify support.
       {¶10} In an opinion styled Carpenter v. Carpenter, 7th Dist. No. 09 NO 367, 2010-
Ohio-6601 (Carpenter II), this court held that Darwin was not entitled to deduct from his
wages the expenses he incurred from his beef cattle operation, and that Darwin was not
entitled to a credit for day care costs and purported health care costs. Id. at ¶18, 24.
This court also held that the first modification should have been made retroactive to the
first day of the month following the date that CSEA commenced its administrative review,
and that the evidence did not support the trial court's finding that Kyla emancipated on
June 1, 2009, because it was undisputed that Kyla turned 18 on March 23, 2008 and
graduated from high school on May 24, 2008. Id. at ¶30-31, 34. Thus, this court affirmed
in part and modified in part the judgment of the trial court, to reflect the effective date of
the first modification as March 1, 2008 and to reflect the effective date of Kyla's
emancipation for the second modification. Id. at ¶35.
       {¶11} On August 24, 2011 the trial court issued a judgment entry that complied
with this court's opinion, modifying Darwin's support obligation to $1,410.37 plus
processing fee, effective March 1, 2008 and to $940.25 plus processing fee effective May
25, 2008 due to Kyla's emancipation. Neither party appealed this judgment.
       {¶12} On September 13, 2011, the trial court issued a judgment modifying
Darwin's child support obligation to $1,294.60 per month, plus processing fee, effective
May 29, 2011, due to the May 28, 2011 emancipation of the parties' son, Dalton. Darwin
had been Dalton's residential parent since the divorce, and the two remaining minor
children remained in Angela's custody, hence the reason for the increase in Darwin's child
                                                                                       -4-


support obligation.
        {¶13} On September 22, 2011, the trial court issued a judgment entry that
adopted a subsequent determination by CSEA to further modify Darwin's child support
obligation, effective September 1, 2011, as follows:

              When private health insurance coverage is available - $1,094.01 per
        month, plus processing fees of $21.88 for a total monthly obligation of
        $1,115.89
              When private health insurance coverage is not provided - $925.24
        plus processing fees of $18.50 for a total monthly child support obligation
        of $943.74 plus a cash medical support order of $164.00 per month plus
        processing fees of $3.28 for a total cash medical support order of $167.28
        for a total combined monthly obligation of $1,111.02.

        {¶14} Attached to the September 22, 2011 judgment was a child support
computation worksheet, dated August 24, 2011, listing Darwin's gross income as
$79,998.13 and Angela's as $53,552.00.
                                 Dalton's Emancipation
        {¶15} In his sole assignment of error, Darwin asserts:
        {¶16} "The lower court erred in failing to recognize the correct emancipation date
of Dalton K. Carpenter and in failing to utilize the correct income for the determination of
child support."
        {¶17} This assignment of error has two distinct parts, each of which will be
addressed in turn. First, with regard to the emancipation, Darwin claims the court should
have used the date Dalton turned 18 as his emancipation date, instead of his school
graduation date. This argument is puzzling because Darwin was the residential parent of
Dalton, whose emancipation had the effect of raising Darwin's child support obligation to
Angela, since she was the residential parent of the two remaining minor children.
Moreover, there was no error in the trial court's determination of Dalton's emancipation
date.
                                                                                         -5-


         {¶18} Resolution of this issue involves the application of a statute which we review
de novo. See In re Estate of Dinsio, 159 Ohio App. 3d 98, 2004-Ohio-6036, 823 N.E.2d
43, ¶31 (7th Dist.). R.C. 3119.86(A)-(B) provide in pertinent part:

                (A) Notwithstanding section 3109.01 of the Revised Code, both of
         the following apply:
                (1) The duty of support to a child imposed pursuant to a court child
         support order shall continue beyond the child's eighteenth birthday only
         under the following circumstances:
                ***
                (c) The child continuously attends a recognized and accredited high
         school on a full-time basis on and after the child's eighteenth birthday.

         {¶19} As the Third District explained in Gatchel v. Gatchel, 159 Ohio App. 3d 519,
2005-Ohio-148, 824 N.E.2d 576 (3d Dist.): "The General Assembly's purpose in enacting
this provision was 'to ensure that parents support their child so long as the child is
working to obtain a basic level of training and education, as provided by a high school
program, with the ultimate goal of enabling the child to become self-sufficient.' " Id. at ¶7,
quoting Weber v. Weber, 9th Dist. No. 00CA007722, 2001 WL 542319, *9 (May 23,
2001).
         {¶20} It is undisputed that Dalton turned 18 on November 25, 2010, but did not
graduate from high school until May 28, 2011. Thus, the trial court's determination that
Dalton became emancipated on May 28, 2011 was correct. Accordingly, this argument is
meritless.
                    Income for Child Support Modification Purposes
         {¶21} Darwin next argues that the trial court used an erroneous figure for Darwin's
gross income when calculating his modified child support obligation. The determination
of a party's gross income for child support purposes is reviewed for an abuse of
discretion. See Ellis v. Ellis, 7th Dist. No. 08 MA 133, 2009-Ohio-4964. The term "abuse
of discretion" implies more than an error of law or judgment; it implies that the court's
                                                                                       -6-


attitude was unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5
Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983). Nevertheless, a trial court's discretion is
not unfettered and the mandatory statutory child-support requirements must be followed
in all material respects. Sapinsley v. Sapinsley, 171 Ohio App. 3d 74, 2007-Ohio-1320,
869 N.E.2d 702, ¶8; see, also, Marker v. Grimm, 65 Ohio St. 3d 139, 601 N.E.2d 496
(1992), paragraph two of the syllabus.
       {¶22} Darwin asserts that his correct income is $82,000 and that his modified child
support obligation should have been based upon that figure. However, the child support
computation worksheet upon which the September 22, 2011 modification was based, lists
Darwin's gross income as $79,998.13. Darwin is incorrect that the trial court calculated
his gross income as $100,000. The worksheet he points to that uses $100,000 was
dated March 29, 2005 and has no bearing on the modification at issue here. To the
extent that Darwin is arguing that the income used on the 2005 worksheet was incorrect,
the time to challenge that has long since passed. Issues that could have been, but were
not raised in previous appeals are res judicata. See, e.g., Tinlin v. White, 7th Dist. No.
02AP0767, 2002-Ohio-6905, ¶30, fn. 2.
       {¶23} Significantly, any error by the trial court in using $79,998.13, instead of the
$82,000 proposed by Darwin is harmless error, since Darwin suffered no prejudice.
       {¶24} In sum, Darwin's sole assignment of error is meritless. There was no error
in the trial court's determination of Dalton's emancipation date or Darwin's gross income.
Accordingly, the judgment of the trial court is affirmed.
Waite, P.J., concurs.
Donofrio, J., concurs.